Citation Nr: 0909523	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for ear problems incurred 
as a result of an in-service head injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for ear problems incurred as a result of 
an in-service head injury.  The Veteran testified before the 
Board in April 2005.  The Board remanded this claim for 
further development in August 2005, September 2006, and 
February 2007.  

In an August 2007 decision, the Board denied the Veteran's 
claim for service connection for ear problems incurred as a 
result of an in-service head injury.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
October 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes obtaining 
relevant records from a Federal department or agency, if 
available.  38 C.F.R. § 3.159(c)(2) (2008).  A January 2006 
VA medical report makes reference to a prior diagnosis of 
organic mental disorders associated with Axis III physical 
disorders or conditions that was rendered in November 2002.  
However, other than September 2001 CAT scan results, there 
are no VA treatment records in the Veteran's claims file for 
the period from February 2001 to April 2005.  It does not 
appear that the associated VA treatment records have yet been 
requested.  Because these records may be useful in deciding 
the Veteran's claim, an attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2).  

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Service personnel 
records show that the Veteran played football and boxed in 
service.  Additionally, the Veteran contends that he was 
involved in a tank accident in 1958.  Although there is no 
record of the tank accident, the Veteran's service personnel 
records confirm that he served as a tank crewman.

The Veteran was diagnosed with organic brain disease in 2002, 
and it has been found that this disease was possibly related 
to being hit in the head as a boxer during active service.  
An October 2006 VA examination determined that the Veteran's 
current eye conditions and dizziness were not related to the 
mandible fracture he incurred in December 1958.  However, a 
VA examiner has not determined whether the Veteran's current 
residuals of an in-service head injury, to include organic 
brain disease, are related to an in-service head injury other 
than the December 1958 mandible fracture, to include a boxing 
or football injury or a head injury incurred in a 1958 tank 
accident.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record.  The 
Board thus finds that such an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Request that the VA medical center 
in Tuscaloosa furnish all available 
treatment records for the Veteran for 
the period from February 2001 to April 
2005.  If any records are shown to be 
at another storage facility, a request 
should be made to the appropriate 
storage facility.  All efforts to 
obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.
 
2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
residuals of a head injury and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current residuals of an in-service 
head injury, to include organic brain 
disease, are related to an in-service 
head injury other than the December 
1958 mandible fracture, to include a 
boxing or football injury or a head 
injury incurred in a 1958 tank 
accident.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

